In the Court of Criminal
          Appeals of Texas
                           ══════════
                           No. PD-0845-20
                           ══════════

                           ROY OLIVER,
                              Appellant,

                                   v.

                      THE STATE OF TEXAS

   ═══════════════════════════════════════
       On Appellant’s Petition for Discretionary Review
              From the Fifth Court of Appeals
                       Dallas County
   ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion, in which SLAUGHTER, J.,
joined.

      Appellant, a Balch Springs police officer, was convicted of murder.
His conviction was affirmed on appeal, and he filed his petition for
                                                              OLIVER – 2




discretionary review in this Court, in October of 2020, raising three
grounds for review. On January 13, 2021, this Court granted his
petition, limited to his second ground for review.
      Today,    the    Court   dismisses Appellant’s petition,      having
determined that our initial decision to grant it, limited to the second
ground, was improvident. I agree with that determination. And I join
the Court’s opinion.
      I write further only to say that, on reflection, I now wish that the
Court had voted originally to grant Appellant’s first ground for review.
In it, he argued that the court of appeals erred in failing to hold that the
statement he gave to Dallas police investigators was also involuntary
under Garrity v. New Jersey, 385 U.S. 493 (1967). Though Appellant’s
job was arguably not subject to forfeiture for failing to speak to the
Dallas police investigators (as opposed to those from Balch Springs), the
statement he gave to them was bracketed on both sides by statements
he made to Balch Springs internal affairs investigators, who most
assuredly informed him that, if he chose not to talk to them, he risked
forfeiting his employment as a Balch Springs policeman. Oliver v. State,
No. 05-18-01057-CR, 2020 WL 4581644 at *3–4 (Tex. App.—Dallas Aug.
10, 2020) (mem. op., not designated for publication).
      Would or could a reasonable policeman under investigation for
misconduct, under circumstances like those presented in this case, have
made the mistake of believing that his statement to the Dallas police
investigators was also compelled over the threat of potential
termination, just as Appellant was told his statements to the Balch
Springs internal affairs investigators were? If so, then that statement
                                                              OLIVER – 3




may have been given involuntarily as well, at least for purposes of
possible criminal prosecution, pursuant to Garrity. In retrospect, I
believe it would have been jurisprudentially significant for this Court to
have granted review to address that claim.
         For now, I am content with the understanding that any time this
Court refuses discretionary review—whether initially or retroactively
by improvident grant dismissal—we intimate no view about the
propriety of the lower court’s rulings. “As is true in every case where
discretionary review is refused, this refusal certainly does not constitute
any endorsement of the reasoning employed or language used by the
court of appeals.” Oldham v. State, 977 S.W.2d 569, 570 (Tex. Crim. App.
1996).



FILED:                                  June 22, 2022
PUBLISH